Appeal from an order of the Family Court, entered May 10, 1976 in St. Lawrence County, which found respondent to be a person in need of supervision, and placed him with the New York State Division of Youth at Tryon located at Johnstown, New York, for a period of 18 months. The record discloses that the Family Court’s order of placement was made after its finding of truancy, behavior beyond parental control, absconding from a nonsecure detention home, and violation of probation on the part of respondent. It is clear, however, that the order entered finding respondent a person in need of supervision does not set forth the grounds for such finding and the facts upon which it is based, as required by section 752 of the Family Court Act. This requirement is mandatory, and the information sought may not simply be stated on the record, but must be included in the order, both for judicial and policy review (Gottfried & *801Barsky, Practice Commentaries, McKinney’s Cons Laws of NY, Book 29A, Part I, Family Ct Act, § 752, 1976-1977 Pocket Part, pp 71-72). While there is no need for a hearing de novo, a remittal is necessary for the purpose of formulating adequate findings. Determination of appeal withheld, and matter remitted to the Family Court for further proceedings not inconsistent herewith. Koreman, P. J., Mahoney, Main, Larkin and Herlihy, JJ., concur.